180 F.2d 1021
BOCHNER et al.v.NATIONAL LABOR RELATIONS BOARD.
No. 10062.
United States Court of Appeals Third Circuit.
Argued March 7, 1950.
Filed March 21, 1950.

Geoffrey J. Cunniff, Philadelphia, Pa. (Marcus Manoff, Philadelphia, Pa., on the brief), for petitioners.
William E. Colby, Washington, D. C. (David P. Findling, Associate Gen. Counsel, A. Norman Somers, Asst. Gen. Counsel, Bernard Dunau, Washington, D. C., on the brief), for respondent.
Before BIGGS, Chief Judge, HASTIE, Circuit Judge, and LEDERLE, District Judge.
PER CURIAM.


1
We have examined with care the briefs and the record in this case. The points involved were argued at length by able counsel. There was substantial evidence in the record to support the conclusions of the National Labor Relations Board that the petitioners coerced their employees in the exercise of rights guaranteed to them by Section 7 of the National Labor Relations Act, 29 U.S.C.A. § 157, and discriminated in their employment to the end that membership in the union might be discouraged. The Board's order is correct in every respect. A decree, in the usual form, enforcing the Board's order in full may be submitted.